



August 27, 2018


Michael McGaugh




Re: Amendment to Employment Agreement


Dear Mike:


Reference is made to that Amended and Restated Employment Agreement between you
and BMC Stock Holdings, Inc. (the “Company”) dated as of August 1, 2017 (the
“Employment Agreement”).  You and the Company agree as follows:


1.    In Section 3.1(b) of the Employment Agreement, the language “a qualified
independent physician selected by Executive (or, if Executive is unable to make
such selection, a selection shall be made by Executive’s spouse, if available,
or if such spouse is unavailable due to death or incapacity, any other adult
member of Executive’s immediate family), with the consent of the Company, which
consent shall not be unreasonably withheld” is revised to read: “a qualified
independent physician selected by the Company, with the consent of the
Executive, which consent shall not be unreasonably withheld”.


2.    The Company acknowledges and agrees that the relocation of our
headquarters from Atlanta, Georgia to Raleigh, North Carolina, which is
scheduled to be effective as of September 30, 2018, will be treated as “Good
Reason” under Section 3.2(b) of the Employment Agreement and that, with respect
solely to such relocation of the Company’s headquarters, the reference to
“ninety (90) days” in the second paragraph of Section 3.2(b) of the Employment
Agreement will be revised to read “fifteen (15) months” such that you may give
written notice of the occurrence of such Good Reason event on or before December
31, 2019”.


Except as specifically modified hereby, the Employment Agreement shall continue
in effect without change.  Please indicate your agreement to the provisions of
this letter by signing below and returning a copy to me.


Sincerely,




/s/ David Keltner
David Keltner
Interim President and CEO




Acknowledged and Agreed:






/s/ Michael McGaugh
Michael McGaugh



